—In a proceeding pursuant to CPLR 7503 to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Kings County (Johnson, J.), dated April 20, 2001, which denied the petition.
Ordered that the order is reversed, on the law, with costs, the petition is granted, and the arbitration is permanently stayed.
The Supreme Court erred when it denied the petition, as the respondent failed to demonstrate that he acted with due diligence in ascertaining the insurance status of the allegedly uninsured vehicle (see, Matter of Metropolitan Prop. & Cas. Ins. Co. v Mancuso, 93 NY2d 487; Matter of Eagle Ins. Co. v Bernardine, 266 AD2d 543; Matter of Nationwide Ins. Co. v Montopoli, 262 AD2d 647; Matter of State Farm Mut. Auto. Ins. Co. v Adams, 259 AD2d 551). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.